Citation Nr: 0434419	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk








INTRODUCTION

The appellant served on active duty from May 1966 to February 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans' 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

The issue of entitlement to service connection for a heart 
disorder, secondary to service-connected diabetes mellitus 
was raised in the appellant's January 2001 claim.  This issue 
has not been developed for appellate review and is therefore 
referred to the RO for appropriate disposition.  


FINDING OF FACT

The competent medical evidence reveals that the appellant 
requires insulin, is required to follow a restricted diet, 
and is required to regulate his daily activities due to his 
service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent, but no 
more, for diabetes mellitus have been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In August 2002, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection for diabetes mellitus.  The August 2002 
notification would apply to the original issue of entitlement 
to service connection for diabetes mellitus and to the 
downstream issue of entitlement to increased rating for 
diabetes mellitus.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  

In accordance with the requirements of the VCAA, the letters 
informed the appellant what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Private medical 
evidence was subsequently received from the appellant.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims files.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA diabetes mellitus 
examination was conducted in October 2002.  The Board 
concludes that all available evidence that is pertinent to 
the claims decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues on appeal.  There is no indication 
that additional relevant evidence exists, and the appellant 
has not pointed to any additional information that needs to 
be added to his VA claims folder with respect to the issues 
decided herein.  The Board additionally finds that general 
due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2004).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  In considering the 
severity of a disability it is essential to trace the medical 
history of the appellant.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.;  Francisco, 7 Vet. App. at 58.

Service connection for diabetes mellitus was granted by a 
rating decision dated November 2002, and a 20 percent 
evaluation was assigned under the provisions of 38 C.F.R. § 
4.119, Diagnostic Code 7913.  This rating contemplates 
diabetes that requires insulin and a restricted diet, or oral 
hypoglycemic agents and a restricted diet.  A 40 percent 
evaluation is for assignment when the diabetes requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is for assignment when the diabetes 
requires all of those conditions for a 40 percent evaluation, 
plus evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id. 

A private medical record received in May 2002, reported that 
the appellant had a current diagnosis of diabetes mellitus, 
type II.  The examiner noted that the veteran required daily 
insulin injections to control the diabetes, and had to 
moderately regulate his activities.  There was no episodes of 
ketoacidosis or hyperglycemic reactions requiring 
hospitalizations.

A VA examination conducted in October 2002, diagnosed 
diabetes mellitus, type II, that required insulin, and that 
was under poor control.  The appellant reported following a 
low fat, low carbohydrate diet.  He noted that he had not 
"cut down" on his daily activities, and worked as a press 
operator in a plastics factory.  He denied any 
hospitalization for hypoglycemia or ketoacidosis.

A statement from the appellant's private practitioner 
received in February 2003, noted that the appellant had to 
regulate his daily activities because of his diabetes 
mellitus, type II, and had to "use caution during work upon 
lifting and other strenuous activities."

The evidence of record shows that manifestations of the 
appellant's diabetes mellitus meets the criteria for a rating 
of 40 percent, as he requires insulin, a restricted diet, and 
regulation of his activities.  However, a rating in excess of 
40 percent is not shown by the evidence of record as the 
appellant has not experienced any episodes of ketoacidosis or 
hypoglycemic reactions.

In this case, the RO granted service connection and 
originally assigned a 20 percent evaluation for diabetes 
mellitus, type II, as of the date of receipt of the 
appellant's claim, i.e., January 31, 2001.  See 38 C.F.R. 
§ 3.400 (2004).  By this decision, The Board grants an 
initial 40 percent disability rating, effective as of January 
31, 2001.  After review of the evidence, there is no medical 
evidence of record that would support a rating in excess of 
40 percent for the disability at issue at any time subsequent 
to the date of receipt of the appellant's claim.  Id.; 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an initial rating in excess of 40 
percent for diabetes mellitus, type II, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating for diabetes mellitus of 40 percent, but no 
more, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



